
	
		II
		111th CONGRESS
		1st Session
		S. 1123
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Ms. Collins (for
			 herself, Mrs. Lincoln, and
			 Mr. Bond) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide for a five-year payment increase
		  under the Medicare program for home health services furnished in a rural
		  area.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Rural Home Health
			 Preservation Act of 2009.
		2.Five-year application of the Medicare rural
			 home health add-on policySection 421(a) of the Medicare Prescription
			 Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat.
			 2283), as amended by section 5201(b) of the Deficit Reduction Act of 2005
			 (Public Law 109–171; 120 Stat. 46), is amended—
			(1)by striking , and episodes
			 and inserting , episodes; and
			(2)by inserting and episodes and visits
			 ending on or after January 1, 2010, and before January 1, 2015, after
			 January 1, 2007,.
			
